DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 28-34, 36-52, 54 and 57 are currently pending
Claims 1-27, 35, 53 and 55 are now canceled 
Claim 56 was previously withdrawn from consideration
Claim 57 is new
Claims 28-34, 36-44, 46, 50-52 and 54 are currently amended
Claims 28-34, 36-52, 54 and 57 are currently rejected

Claim Objections
Claim 28 is objected to because of the following informalities:  Line 31 states “to exchange heat such that during use of the system the water, which is” and instead should state “to exchange the heat such that during the use of the system, the water, which is” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Lines 1-2 states “wherein the water comprises ballast water of the first vessel,” which is the same limitation as recited in the preamble of claim 28.  Did Applicant intend to recite the same limitation twice?  Also, line 3 states “a first one one of the system” and instead should state “a first one of the system” for further clarity.  Appropriate corrections are required.
Claim 38 is objected to because of the following informalities:  Line 2 states “provide of an initial heating phase” and instead should state “provide an initial heating phase” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the system being configured to provide” on line 1 of claim 57, and “the system being configured to utilize” on line 3 of claim 57. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-34, 36-52, 54 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "a fixed installation of the” on line 2.  It is unclear whether Applicant is referring to the same fixed installation as recited on lines 1-2 of claim 28, or a different fixed installation?  Claims 29-34, 36-52, 54 and 57 are also rejected since these claims depend on claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-34, 36-52, 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over STEWART, Murray et al. (WO 2009/146504 A1) (hereinafter “Stewart”) in view of Nguyen et al. (U.S. 2004/0055966 A1) (hereinafter “Nguyen”).

Regarding Claim 28:
Stewart teaches a system for heat treatment of water (see FIG. 1, a disinfection apparatus 110) (see paragraphs 1, 10, 13, 15, 16 and 34), the system comprising:
a system inlet (see FIG. 1, a system inlet 128) (see paragraph 44);
a system outlet (see FIG. 1, a system outlet 130) (see paragraph 44);
a heat application section (see FIG. 1, a heater 124) (see paragraphs 39-43);
a heat recovering section (see FIG. 1, a pre-heater 126) comprising a primary inlet (a first downward arrow entering the pre-heater 126 after system inlet 128), a primary outlet (a second downward arrow exiting the pre-heater 126), a secondary inlet (a first upward arrow entering the pre-heater 126), a secondary outlet (a second upward arrow exiting the pre-heater 126 toward the system outlet 130), a first part, and a second part (Examiner’s note:  Examiner is broadly interpreting ‘a first part’ to include fluids entering the pre-heater 126 by a supply pipe 128 and then exiting the pre-heater 126 as a hotter fluid via the inlet conduit 120 and thence into the elongate conduit 112) (Examiner’s note:  Examiner is broadly interpreting ‘a second part’ to include hot disinfected fluids entering the pre-heater 126 by the outlet conduit 122 and exiting the pre-heater as cooler disinfected fluid through the disinfected fluid pipe 130) (see paragraphs 44-47); and
a heat treatment piping system (see FIG. 1, a housing 132 further including numerous piping/tubing and an elongate conduit 112) coupling the system inlet to the system outlet via at least the first part of the heat recovering section, the heat application section, and the second part of the heat recovering section (see paragraphs 34-35, 38 and 48);
the system being configured to cause a flow of the water from the system inlet to the system outlet (see FIG. 1, a flow of the water from the system inlet 128 to the system outlet 130),
the flow including the water flowing from the system inlet to and through the first part of the heat recovering section via the primary inlet (the water flows from the system inlet 128 to and through the first part of the heat recovering section via the primary inlet ((a first downward arrow entering the pre-heater 126 after system inlet 128)) (Examiner’s note:  Examiner is broadly interpreting ‘a first part’ to include fluids entering the pre-heater 126 by a supply pipe 128 and then exiting the pre-heater 126 as a hotter fluid via the inlet conduit 120 and thence into the elongate conduit 112) (see paragraphs 44-47),
the flow including the water flowing from the first part of the heat recovering section via the primary outlet to and through the heat application section (the water flows from the first part of the heat recovering section via the primary outlet (a second downward arrow exiting the pre-heater 126) to and through the heat application section (heater 124)) (Examiner’s note:  Examiner is broadly interpreting ‘a first part’ to include fluids entering the pre-heater 126 by a supply pipe 128 and then exiting the pre-heater 126 as a hotter fluid via the inlet conduit 120 and thence into the elongate conduit 112) (see paragraphs 44-47),
the flow including the water flowing from the heat application section to and through the second part of the heat recovering section via the secondary inlet (the water flows from the heat application section (heater 124) to and through the second part of the heat recovering section via the secondary inlet ((a first upward arrow entering the pre-heater 126)) (Examiner’s note:  Examiner is broadly interpreting ‘a second part’ to include hot disinfected fluids entering the pre-heater 126 by the outlet conduit 122 and exiting the pre-heater as cooler disinfected fluid through the disinfected fluid pipe 130) (see paragraphs 44-47),
the flow including the water flowing from the second part of the heat recovering section via the secondary outlet to the system outlet (the water flows from the second part of the heat recovering section via the secondary outlet (a second upward arrow exiting the pre-heater 126 toward the system outlet 130) to the system outlet 130) (Examiner’s note:  Examiner is broadly interpreting ‘a second part’ to include hot disinfected fluids entering the pre-heater 126 by the outlet conduit 122 and exiting the pre-heater as cooler disinfected fluid through the disinfected fluid pipe 130) (see paragraphs 44-47),
the heat application section being configured to apply heat to the water such that the water is heated when flowing through the heat application section during use of the system (see FIG. 1, a heater 124) (see paragraphs 39-43),
the system being configured to cause a flow rate of at least 5 m3/h through the heat application section (see Stewart paragraphs 61-70),
the first part and the second part of the heat recovering section being configured to exchange the heat such that during the use of the system, the water, which is flowing through the second part of the heat recovering section, is pre-heating the water, which is flowing through the first part of the heat recovering section (Examiner’s note:  Examiner is broadly interpreting ‘a first part’ to include fluids entering the pre-heater 126 by a supply pipe 128 and then exiting the pre-heater 126 as a hotter fluid via the inlet conduit 120 and thence into the elongate conduit 112) (Examiner’s note:  Examiner is broadly interpreting ‘a second part’ to include hot disinfected fluids entering the pre-heater 126 by the outlet conduit 122 and exiting the pre-heater as cooler disinfected fluid through the disinfected fluid pipe 130) (see paragraphs 44-47),
the system comprising a mode valve system (see Stewart FIG. 1, a valve 138),
the mode valve system providing coupling between the system inlet and the primary inlet,
the mode valve system providing coupling between the secondary outlet and the system outlet,
the mode valve system providing coupling between the secondary outlet and the primary inlet,
the system being configured to temporarily set the mode valve system such that the coupling between the secondary outlet and the primary inlet is open while the coupling between the system inlet and the primary inlet is closed and/or while the coupling between the secondary outlet and the system outlet is closed (see Stewart FIG. 1, a controller unit 136 capable of controlling the entire system including valves) (see Stewart paragraphs 54-56, 61-69).
Examiner’s note:  The claim limitation ‘of a first vessel outside a fixed installation of the first vessel, the system not forming part of the fixed installation of the first vessel, the water comprising ballast water of the first vessel and/or waste water from hull cleaning of the first vessel’ is a part of the preamble and thus is not positively recited in the body of the claim.  Furthermore, the claim limitation ‘the water comprising ballast water of the first vessel and/or waste water from hull cleaning of the first vessel’ is merely the material worked upon, and the claim limitation ‘of a first vessel outside a fixed installation of the first vessel, the system not forming part of the fixed installation of the first vessel’ is merely intended use of the system, and Stewart does indeed teach an embodiment regarding a ballast water ship system (see Stewart FIG. 6) (see Stewart paragraphs 103-110).
Although the preamble claim limitations are not required, one may broadly interpret that Stewart does not explicitly teach ‘of a first vessel outside a fixed installation of the first vessel, the system not forming part of the fixed installation of the first vessel’; however, Nguyen fulfills these deficiencies.
Nguyen teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 29:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel temporarily coupled via vessel piping connector to the at least one of the system inlet and the system outlet of Stewart to achieve the same desirable result of treating ballast water and further removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 30:
The combination of Stewart in view of Nguyen teaches the system according to claim 29, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel temporarily coupled via a flange to the at least one of the system inlet and the system outlet of Stewart to achieve the same desirable result of treating ballast water and further removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 31:
The combination of Stewart in view of Nguyen teaches the system according to claim 29, wherein Stewart further teaches a ballast pump of the first vessel being utilized for providing a flow of the ballast water from at least one ballast tank of the first vessel towards the system inlet or from the system outlet towards at least one ballast tank of the first vessel (see Stewart paragraph 67).

Regarding Claim 32:
The combination of Stewart in view of Nguyen teaches the system according to claim 29, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel temporarily coupled via vessel piping connector to the at least one of the system inlet and the system outlet of Stewart to achieve the same desirable result of treating ballast water and further removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 33:
The combination of Stewart in view of Nguyen teaches the system according to claim 29, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel temporarily coupled via vessel piping connector to the at least one of the system inlet and the system outlet of Stewart to achieve the same desirable result of treating ballast water and further removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).




Regarding Claim 34:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches comprising a treatment pump configured to provide the flow (see Stewart paragraph 67).

Regarding Claim 36:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches the mode valve system comprises: an inlet valve provided between the system inlet and the primary inlet of the heat recovering section; an outlet valve provided between the system outlet and the secondary outlet of the heat recovering section; and an internal valve provided between the primary inlet of the heat recovering section and the secondary outlet of the heat recovering section (see Stewart FIG. 1, a valve 138) (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 54-56, 61-69).

Regarding Claim 37:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches the system being configured to provide an initial flow phase wherein the flow rate is lower than during a subsequent flow phase (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).



Regarding Claim 38:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches the system being configured to provide an initial heating phase wherein more heat is applied to the water at the heat application section than during a subsequent heating phase (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).

Regarding Claim 39:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches one or more temperature sensors configured to obtain one or more temperature measurements of the water prior to entering the heat application section and/or subsequent to leaving the heat application section and/or within the heat application section; the system being configured to utilize the one or more temperature measurements for controlling:  the flow rate and/or a heat disposing setting of the heat application section and/or a setting of the mode valve system (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).

Regarding Claim 40:
The combination of Stewart in view of Nguyen teaches the system according to claim 39, wherein Stewart further teaches the system being configured to provide an initial flow phase wherein the flow rate is lower than during a subsequent flow phase, the system being configured to utilize the one or more temperature measurements for controlling the initial flow phase (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).

Regarding Claim 41:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a filter section configured to filter 25 um particles from the water while the water is flowing from the system inlet to the system outlet (see Nguyen paragraphs 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a filter capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 42:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a filter section configured to filter 45 um particles from the water while the water is flowing from the system inlet to the system outlet (see Nguyen paragraphs 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a filter capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 43:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches a boiler configured to apply at least part of the heat to the water at the heat application section (see Stewart paragraph 43).

Regarding Claim 44:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches a hot fluid connector system, the system being configured to be supplied with a flow of hot fluid from an external hot fluid source, the hot fluid connector system being configured to apply at least part of the heat to the water at the heat application section (see Stewart FIG. 1, a heater 124) (see Stewart paragraphs 39-43).

Regarding Claim 45:
The combination of Stewart in view of Nguyen teaches the system according to claim 44, wherein Stewart further teaches the external hot fluid source comprises a district heating system (see Stewart FIG. 1, a heater 124) (see Stewart paragraphs 39-43).

Regarding Claim 46:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches the heat application section comprises an electric heater configured to apply at least part of the heat to the water (see Stewart FIG. 1, a heater 124) (see Stewart paragraphs 39-43).

Regarding Claim 47:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a mobile ship vessel capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 48:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel installed at a port and further capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 49:
The combination of Stewart in view of Nguyen teaches the system according to claim 48, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel fixed at a port and further capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 50:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 51:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches a detention section, the heat treatment piping system coupling the system inlet to the system outlet via the detention section, such that the water can flow from the heat application section to the second part of the heat recovering section via the detention section, the detention section being configured to detain the water flowing through the detention section for a pre-determined average detention time by having the heated water, which is flowing from the heat application section to the heat recovering section, being detained, such that the heated water is kept heated for the pre-determined average detention time (see Stewart paragraphs 49 and 61-70).



Regarding Claim 52:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches the system being configured to heat the water at the heat application section, such that the water reaches a temperature of at least 60°C (see Stewart paragraph 15).

Regarding Claim 54:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches the flow rate is at least 100 m3/h (see Stewart paragraphs 61-70).

Regarding Claim 57:
	The combination of Stewart in view of Nguyen teaches the system according to claim 39, wherein Stewart further teaches the system being configured to provide an initial heating phase wherein more heat is applied to the water at the heat application section than during a subsequent heating phase, the system being configured to utilize the one or more temperature measurements for controlling the initial heating phase (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).





Other References Considered
Alan Paul Baker (AU 710808 B3) teaches a system and method for improvements in tubular heat exchangers.

Nishizawa et al. (U.S. 2009/0078654 A1) teaches a method of liquid detoxification and apparatus thereof.


Response to Arguments
Applicant's arguments filed on 12/15/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.  However, a new set of 112(f) claim interpretation/analysis is now made (see above).
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773